Citation Nr: 0213870	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  00-24 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for major 
depression, currently rated at 50 percent.

2.  Entitlement to an increased evaluation for insomnia and 
fatigue, as due to an undiagnosed illness, currently rated at 
10 percent.

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to February 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's major depression is manifested by no more 
than mild depressive symptomatology.

3.  The veteran's insomnia and fatigue are productive of 
difficulty falling and remaining asleep; they are not 
productive of debilitating episodes that require bed rest and 
medical treatment.

4.  The veteran's degenerative arthritis of the right 
shoulder causes painful and limited motion above shoulder 
level.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for major depression have not been met.  38 U.S.C.A. § 1155, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9434 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

2.  The criteria for an evaluation in excess of 10 percent 
for insomnia and fatigue have not been met.  38 U.S.C.A. 
§ 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-
4.14, 4.88b, Diagnostic Code 6354 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

3.  The criteria for an evaluation in excess of 20 percent 
for degenerative arthritis of the right shoulder have not 
been met.  38 U.S.C.A. § 1155, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5003 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the discussions in the rating decisions issued in 
September 2000 and July 2001, as well as a development letter 
dated October 2000, and the November 2000 Statement of the 
Case and August 2001 Supplemental Statement of the Case.  

In the rating decisions, the veteran was informed of the 
basis for the denial of his claims and that he needed to 
submit evidence that his conditions had undergone an increase 
in disability.  In the Statement of the Case and Supplemental 
Statement of the Case, the RO notified the veteran of all 
regulations pertinent to his claims, informed him of the 
reasons for the denials, and provided him with additional 
opportunities to present evidence and argument in support of 
his claims.  

The Board also observes that the record contains documented 
Reports of Contact between the veteran and the Decision 
Review Officer.  These reports indicate that the veteran was 
fully informed of the nature and status of his claims, and 
that he was provided ample opportunity to discuss these 
claims.  Therefore, the Board finds that the rating 
decisions, Statement of the Case, Supplemental Statement of 
the Case, and related letters provided to the veteran 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO provided 
the veteran with VA examinations, obtained relevant VA 
treatment records, and considered lay statements.  Therefore, 
the Board finds that the RO has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify 
various disabilities.  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the assignment of an initial rating award is at 
issue, VA must consider all evidence of the veteran's 
disability as is necessary to evaluate the severity from the 
effective date of service connection through the present.  It 
is not only the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40.  The factors of disability reside in reductions of 
their normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  With any form 
of arthritis, it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

A. Depression

The record shows that the RO granted service connection for 
depression in a February 1998 rating decision and assigned a 
10 percent evaluation effective from February 1997.  The 
September 2000 rating decision confirmed and continued the 10 
percent evaluation.  During the course of this appeal, the 
assigned evaluation was increased to 50 percent, effective 
from December 1999, the date of claim.

The VA treatment records show that the veteran complained of 
loss of sleep and depression in January 2000.  He reported 
difficulty getting motivated to go to work but denied 
thoughts of hurting himself or others.  He was assessed with 
depressed mood.  The remainder of VA treatment records 
through June 2001 show no treatment for depression.

At a May 2000 VA examination, the veteran reported that he 
had received psychiatric treatment since 1997 and that he 
used medication on a selective basis.  He lived with his wife 
and worked as a bus driver.  He had no organizational ties 
and engaged in no physical activities.  Objectively, the 
veteran appeared adequately groomed, alert, oriented, and 
cooperative.  The veteran's affect was appropriate, and 
speech and intellect were normal.  There was no evidence of 
psychosis.  The veteran reported that he occasionally became 
tearful for no apparent reason, but denied suicidal impulses.  
He slept reasonably well, and had no nightmares.  The veteran 
described some mild depressive feelings and appeared mildly 
anhedonic.  The examiner diagnosed the veteran with history 
of major depression, currently in partial remission.  The 
veteran was assigned a Global Assessment of Functioning (GAF) 
score of 70.

In his VA Form 9 submitted in December 2000, the veteran 
stated that he had exacerbations of his depressive symptoms 
monthly.  He occasionally stayed in bed for days at a time.  
He believed that the depression was related to his chronic 
fatigue.  Due to the fatigue and depression, he had missed 
four months of work since January 1999.  

In March 2001, the veteran submitted a copy of his time off 
from work since December 1999.  This statement reflected 
several sick days, as well as time off for no shows and 
emergency leave.  Also in March 2001, the veteran's wife 
wrote that the veteran stayed at home for weeks at a time.  
She believed that he had missed eight weeks of work in the 
past year.  

A Report of Contact dated August 2001 shows that the Decision 
Review Officer at the RO met with the veteran.  At that time, 
the veteran reported that he had not worked for several weeks 
because of his depression and inability to sleep.  The 
veteran reported that he had a medical profile at work that 
allowed him to continue to take leave.

The veteran's recurrent major depression has been assigned a 
50 percent schedular evaluation pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2001).  Under these criteria, 
a 50 percent evaluation is assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2001).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 50 percent for the veteran's 
depression.  In declining to assign an evaluation in excess 
of 50 percent, the Board observes that essentially the only 
clinical evidence pertaining to the veteran's depression is 
the May 2000 VA psychiatric examination report.  The record 
contains no ongoing treatment reports concerning the 
veteran's depression.

At the time of the examination, the veteran exhibited mild 
depression, and did not exhibit the symptoms necessary for 
the assignment of the next higher evaluation.  For example, 
there was no evidence of obsessional rituals, impaired 
speech, near-continuous panic or depression, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, or an inability to establish and maintain 
effective relationships.

In this regard, the mental status examination revealed that 
the veteran displayed appropriate personal hygiene and that 
his speech was logical and goal directed.  The veteran 
reported that he worked and that he lived with his wife and 
children.  He disclosed no familial problems.  Finally, the 
Board notes that the May 2000 psychiatric examiner assessed 
the veteran's depression to be in partial remission and 
assigned a GAF score of 70, which contemplates mild symptoms.  
See Quick Reference to the Diagnostic Criteria from DSM-IV 
46-47 (1994).  This score appears consistent with a 50 
percent evaluation under the criteria for evaluating mental 
disorders.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  There 
has been no showing in the present case that the veteran's 
depressive disorder has caused marked interference with his 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the regular schedular 
standards.  

The record shows that the veteran was employed full time.  
While he indicated that his depressive disorder caused him to 
use excessive sick leave, such interference is already 
contemplated in a 50 percent evaluation.  Accordingly, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Under these 
circumstances, the preponderance of the evidence is against 
an evaluation in excess of 50 percent for the veteran's 
recurrent major depression and the appeal is denied. 

B. Insomnia and Fatigue

The record shows that the RO granted service connection for 
insomnia and fatigue in a February 1998 rating decision and 
assigned a 10 percent evaluation effective from February 
1997.  Subsequent rating decisions have confirmed and 
continued this evaluation.

A January 2000 VA treatment record noted that the veteran 
reported loss of sleep.  The remainder of the treatment 
records do not address insomnia or fatigue.  At a VA general 
medical examination in May 2000, the veteran reported that it 
took him two to three hours to fall asleep.  He laid awake 
thinking of daily activities and decisions.  After he fell 
asleep, his sleep was frequently interrupted and he would 
awaken for half of an hour or an hour.  He checked his alarm 
clock several times each night.  The veteran also reported 
constant fatigue.  He now used medication which helped his 
sleep problem.  The veteran stated that he had gradually 
increasing difficulty in making himself go to work and 
perform other activities.  He would rather just lie in bed 
and sometimes stayed home from work.  The veteran was 
diagnosed with sleep disturbance, fatigue, and depression.

In his VA Form 9 submitted in December 2000, the veteran 
stated that he had missed 2 months of work since January 1999 
because he could not sleep well.  On occasion, he could not 
sleep through the night and only got 2 to 3 hours of sleep.  
This caused stress and the inability to concentrate or do 
normal activities.  In March 2001, the veteran's wife wrote 
that he only slept a few hours each night.  As discussed 
above, the veteran informed the Decision Review Officer that 
he missed several weeks of work due to depression and 
fatigue.

The veteran's insomnia and fatigue are assigned a 10 percent 
evaluation by analogy to chronic fatigue syndrome under 
38 C.F.R. § 4.88b, Diagnostic Code 6354 (2001).  Chronic 
fatigue syndrome symptoms which wax and wane but result in 
periods of incapacitation of at least one but less than two 
weeks total duration per year, or; symptoms controlled by 
continuous medication warrant a 10 percent evaluation.  
Symptoms which are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year warrant a 20 percent evaluation.  For the 
purpose of evaluating this disability, the condition will be 
considered incapacitating only while it requires bed rest and 
treatment by a physician. 

Applying the above criteria to the facts of this case, the 
Board finds that a preponderance of the evidence is against 
an evaluation in excess of 10 percent for insomnia and 
fatigue.  There is no evidence that the veteran's insomnia 
and fatigue result in the need for a physician's care or bed 
rest.  Rather, the veteran's main symptom appears to be 
difficulty falling asleep.  The veteran's desire to remain in 
bed and lack of interest in work and activities appear to be 
more attributable to his service-connected depression.  
Accordingly, the Board finds that the criteria for the next 
higher evaluation have not been met and the appeal is denied.

C. Right Shoulder

The record shows that the RO granted service connection for a 
right shoulder disability in the September 2000 rating 
decision and assigned a 10 percent evaluation, effective from 
December 1999.  The veteran disagreed with this initial 
evaluation.  During the course of this appeal, the assigned 
rating was increased to 20 percent, effective from December 
1999.

The VA clinical reports of record noted a history of 
bilateral shoulder pain on one occasion, but otherwise 
reflect no treatment of the shoulders.  At a VA examination 
in May 2000, the veteran reported gradual onset of right 
shoulder discomfort.  He believed that the shoulder had 
improved since active duty, but it still bothered him on 
occasions.  Physical examination found no redness, warmth, 
swelling, or tenderness to palpation.  Muscle strength was 
measured as 5/5.  Range of motion exercises elicited pain 
with abduction to 90 degrees and mild discomfort with 
internal rotation.  The x-ray report was normal and the 
veteran was diagnosed with impingement syndrome.  The 
examiner commented that the shoulder could limit functional 
ability, but probably not to a significant extent.

In his VA Form 9, the veteran wrote that he had a popping in 
the right shoulder, especially when he walked with a cane.  
He claimed that it was sometimes very painful to move his arm 
at shoulder level or above.  The veteran's wife wrote that he 
always complained of the shoulder pain and that he used ice 
on occasions.  

At a VA examination in May 2001, the veteran described his 
right shoulder pain as a constant ache that limited his 
ability to raise his hand over his head.  The pain had been 
gradually worsening over the years and he now had pain when 
turning the steering wheel of a bus and when lifting over 20 
pounds.  He also could not play sports and the pain 
occasionally awakened him at night.  

Physical examination found forward flexion to 120 degrees, 
abduction to 110 degrees, external rotation to 90 degrees, 
and internal rotation to 35 degrees.  No warmth or synovitis 
were present.  The x-ray report showed that the subacromial 
space was narrowed, and that the shoulder was otherwise 
normal.  The veteran was diagnosed with degenerative 
arthritis of the right shoulder.  The examiner commented that 
the pain limited functional ability and caused limitation of 
motion, and that excess fatigability and incoordination were 
present with movement.

The veteran's degenerative arthritis of the right shoulder 
has been assigned a 20 percent disability evaluation pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Code for the specific joint involved.  
In the absence of limitation of motion, a 10 percent 
evaluation is assigned for x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation is warranted for x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2001), 
limitation of motion of the arm at the shoulder level 
warrants a 20 percent rating.  Limitation of motion of the 
major arm midway between the side and shoulder level warrants 
a 30 percent rating.  The 40 percent, and maximum, schedular 
rating under Diagnostic Code 5201, may be assigned if range 
of motion of the major arm is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2001).  When 
a Diagnostic Code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2001) must also be considered.  A separate rating need 
not be made for pain but the impact of pain must be 
considered in making a rating decision.  See VAOPGCPREC 9-98, 
Fed. Reg. 63 (1998); Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Applying the above criteria to the facts of this case, the 
Board finds that an evaluation in excess of 20 percent is not 
warranted for the veteran's degenerative arthritis of the 
right shoulder.  At the most recent VA examination, the 
veteran lacked some range of motion, but he could lift his 
arm, at least, to shoulder level.  In fact, the veteran 
complained only of difficulty lifting his hand above his 
head.  Therefore, taking into consideration the effect of 
pain on the veteran's range of motion, the Board finds that 
the criteria for the next higher evaluation have not been 
met.  Accordingly, the appeal is denied.


ORDER

An evaluation in excess of 50 percent for major depression is 
denied.

An evaluation in excess of 10 percent for insomnia and 
fatigue is denied.

An evaluation in excess of 20 percent for degenerative 
arthritis of the right shoulder is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

